 METRO METALS163Metro MetalsandCarroll Dean Edwards and Sheet-metalWorkers International Association,Local 2,Party in Interest.Case 17-CA-7141September 28, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon a charge filed on May 18, 1976, by CarrollDean Edwards, herein called the Charging Party,and duly served on Metro Metals, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 17, issued a complaint and notice of hearingon June 23, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(2) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.'With respect to the unfair labor practices, the com-plaintalleges insubstance that, since about March1976, the Respondent interfered with the administra-tion of SheetmetalWorkers International Associa-tion, Local 2, herein called the Union, by permittingitsprojectmanager, a supervisor and/or agent, toparticipate in the internal affairs of the Union, (1) byholding the office of vice president and participatingas a member of the Union's executive board and (2)by voting in internal union elections to determinewho is to administer the affairs of the Union. Re-spondent failed to file an answer to the'complaint.On July 15, 1976, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Subsequently, onJuly 20, 1976, the Board-issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter did not file a response to Notice To ShowCause, so that the allegations of the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On June 24, 1976, the Regional Director consolidatedthe instant casewith Case 17-CA-7012 and therafter on July 9, 1976, severed them becauseitwas likely that Case 17-CA-7012 would be submitted directly to theBoard on a stipulation and becausecounsel for the General Counsel advisedthat he intendedto file a Motion for Summary Judgmentin the instant caseUpon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heiswithout knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onJune 23, 1976, and duly served on the Respondentand Union specifically states that, unless an answerto the complaint is filed by the Respondent within 10days of service thereof, "all of the allegations in thecomplaint shall be deemed to be admitted to be trueand may be so found by the Board." According tothe uncontroverted allegations of the Motion forSummary Judgment, in a telephone conversation onJuly 6, 1976, the Respondent's representatives, Rob-ertGrindginar, general manager, and Charles Mitts,comptroller, stated to counsel for the General Coun-sel that the Respondent would not file an answer tothe complaint and it would have no objection to theentry of a Board order herein. As of July 13, 1976,the date the Motion for Summary Judgment was is-sued, no answer had been filed.In view of the Respondent's failure to answer, un-der the rule set forth above, and no good cause hav-ing been shown for such failure, the allegations of thecomplaint are deemed to be admitted and are foundto be true. Accordingly, we shall grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation, is engaged in thebusiness, of sheetmetal fabrication and contracting226 NLRB No. 30 164-DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in the construction industry with its principalplace of business located in Lenexa, Kansas. In thecourse and conduct of its business operations at theLenexa, Kansas, facility, the Respondent annuallypurchases goods and/or services valued in excess of$50,000 directly from sources located outside theState of Kansas, and it annually sells goods and/orservices valued in excess of $50,000 directly to cus-tomers located outside the State of Kansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) and (2) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative actions designed to effectuate thepolicies of, the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:II.THE LABOR ORGANIZATION INVOLVEDSheetmetalWorkers InternationalAssociation,Local 2, is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe 8(a)(1) and (2) ViolationsSince about March 1976, the Respondent has in-terfered, and is interfering, with the administration oftheUnion by permitting -Dennis Shallenberg, itsproject superintendent, a supervisor and/or agent ofRespondent, to participate in the internal affairs ofthe Union by:(a)Holding the office of vice president and parti-cipating as a member of the Union's executive board,respectively, and(b)Voting in internal union elections to determinewho is to administer the affairs of the Union.Accordingly, we find, that, by the aforesaid con-duct, Respondent has interfered with, restrained, andcoerced employees in the exercise of the rights guar-anteed under -Section 7 of the Act and did interfere,and is interfering, with the administration of a labororganization and, by such conduct, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Sections 8(a)(1) and (2) and2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Metro Metals set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,CONCLUSIONS OF LAW1.Metro Metals is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.SheetmetalWorkers International Association,Local 2, is a labor organization within themeaningof Section 2(5) of the Act.3.By the acts described in section III, above, Re-spondenthas interferedwith,restrained,andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rights guar-anteed them in Section 7 of the Act and did interfereand is interfering with the administration of a labororganization, and thereby has engaged in and is en-gaging in unfair labor practices within themeaningof Sections 8(a)(1) and (2) and 2(6) and (7) of theAct:4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Metro Metals, Lenexa, Kansas, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)- Interfering with the administration of Sheet-metal Workers International Association, Local 2, orany other labor organization, by permitting its proj-ect superintendent, supervisors, and/or agents toparticipate in the internal affairs of SheetmetalWorkers International Association, Local 2, or anyother labor organization, by (1) holding office inSheetmetal Workers International Association, Local2, or any other labor organization, (2) participatingas a member of the executive board of Sheetmetal METRO METALSWorkers International Association, Local 2, or ofany other labor organization, and (3) voting in inter-nal elections of SheetmetalWorkers InternationalAssociation, Local 2, or any other labor organiza-tion, to determine who is to administer the affairs ofSheetmetal Workers International Association, Local2, or any other labor organization.(b) In any other manner interfering with the ad-ministration of SheetmetalWorkers InternationalAssociation, Local 2, or any other labor organiza=tion.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Post at its Lenexa, Kansas, facility copies ofthe attached notice marked "Appendix." 2 -Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 17, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices _to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps the' Respondent has taken to comply here-with.2In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIX165NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the administra-tion of Sheetmetal Workers International Asso-ciation, Local 2, or any other labor organization,by permitting our project superintendent, super-visors, and/or agents to participate in the inter-nal affairs of Sheetmetal Workers InternationalAssociation, Local 2, or any other labor organi-zation,by (1) holding office inSheetmetalWorkers International Association; Local 2, orany other labor organization, ,(2) participating asa member of Sheetmetal Workers InternationalAssociation Local 2's executive board or anyother labor organization's executive board, and(3) voting in internal elections of - SheetmetalWorkers International Association, - Local 2, orany other labor organization; to determine whois to administer the affairs of Sheetmetal Work-ers International Association, Local 2, or anyother labor organization.WE WILL NOT in any other manner interferewith the administration of Sheetmetal WorkersInternational Association, Local 2, or any otherlabor organization.WE WILL NOT in any, other manner interferewith, restrain, or coerce our employees in theexerciseof the rights guaranteed them by Sec-tion 7 of the Act.METRO METALS